Title: From Benjamin Franklin to Moses Grinnell, 27 [January] 1780
From: Franklin, Benjamin
To: Grinnell, Moses


Sir,
Passy [January] 27. 1780.
I received yours of the 21st. Instant. I am distress’d by the vast Number of Calls upon me for money, by American Prisoners and others, and it is impossible for me to furnish every one with what they desire. If six Louis will be of any service to you this Line will authorize Mr. Scheweighauser to furnish you with them, on your Note for Repayment to The Treasurer of Congress for the time being. I wish you a safe Return to your friends and Country, and am sir, &c
Capt. Moses Grinnel Nantes.
